Citation Nr: 0214884	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, to include the residuals of dental trauma for the 
purpose of obtaining Department of Veterans  Affairs (VA) 
outpatient dental treatment.

2.  Entitlement to service connection for a skin rash, 
fatigue, and memory loss due to an undiagnosed illness.

3.  Entitlement to an initial compensable evaluation for a 
second degree burn scar of the right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1981 to May 1991, 
with subsequent reserve service.  

According to the veteran's DD 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), the veteran served in 
Southwest Asia from August 1990 to March 1991.

This appeal arises from a May 1997 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO effectuated a decision made by the Board of Veterans' 
Appeals (Board) in the previous month which granted service 
connection for a second degree burn scar of the right upper 
arm with assignment of a noncompensable evaluation effective 
from December 13, 1993.

The current appeal also arises from a December 1998 rating 
action wherein the RO denied service connection for 
periodontal disease (claimed as bleeding gums), a skin rash. 
fatigue due to an undiagnosed illness, and memory loss due to 
an undiagnosed illness.


This case was previously before the Board in March 2001, at 
which time it was remanded for further development and 
adjudicative actions.  

During the course of these merged appeals, the veteran 
testified at several personal hearings.  In October 1996, he 
testified before a Member of the Board.  In December 1997, he 
testified before a hearing officer at the RO.  In April 1999, 
he failed to report for a hearing scheduled on his behalf, 
before a Member of the Board, and in September 1999, the 
veteran testified again before the RO.  All corresponding 
transcripts of these hearings are of record.  

In its March 2001 remand of the case to the RO, the Board 
directed the attention of the RO to the veteran's request, 
received in April 1999, for an evaluation in excess of 10 
percent for his service-connected history of a right knee 
strain.  The RO has since not initially considered this 
claim.  As this claim has not been procedurally prepared or 
certified for appellate review, the Board is again referring 
it to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The record contains no indication that the veteran has a 
current dental condition resulting from a combat wound or 
other service trauma.

3.  The veteran was not a prisoner of war during service; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


4.  The veteran had military service in the Southwest Asia 
theater of operations from August 1990 to March 1991.

5.  A chronic skin condition, or rash, was not shown in 
service, and the record contains no probative evidence which 
relates any current skin condition to the veteran's period of 
service, any incident therein, or any undiagnosed illness.

6.  A chronic fatigue condition was not shown in service, and 
the record contains no probative evidence which relates any 
current chronic fatigue syndrome or condition to the 
veteran's period of service, any incident therein, or any 
undiagnosed illness.

7.  A chronic memory loss condition was not shown in service, 
and the record contains no probative evidence which relates 
any current memory loss condition to the veteran's period of 
service, any incident therein, or any undiagnosed illness.

8.  The veteran's burn scar of the right upper arm is 
productive of some subjective soreness, with no objective 
appearance of abnormality, no significant disfigurement, no 
significant tenderness or adherence of the scar to the 
underneath tissues, normal scar texture and without 
ulceration or breakdown of the skin, no significant elevation 
or depression, no edema or keloid formation, and no 
limitation of function.  It measures 3 inches long and one 
half inch wide.  


CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in or aggravated by 
active service, and the criteria for entitlement to VA 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2001).

2.  An undiagnosed illness manifested by a skin condition, 
fatigue, or memory loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service in the Southwest Asia theater of operations during 
the Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1117); 38 
C.F.R. §§ 3.303, 3.317 (2001).

3.  The criteria for an initial compensable rating for a burn 
scar of the right upper arm have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32  (Aug. 29, 2001)(to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board notes that there has been a change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims.  
38 U.S.C. § 5103 (West Supp. 2001).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
and private treatment records.  

There is no indication of outstanding records which the RO 
has not yet requested.  Furthermore, the veteran was 
informed, via decisions of the RO, and Statements of the 
Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claims.  

More specifically, and pursuant to the Board's remand in 
March 2001, the RO obtained treatment records from the VA 
Medical Center in Biloxi/Mobile, and the veteran underwent 
the indicated VA examinations.  In a letter dated April 25, 
2001, the RO contacted the veteran and notified him of the 
provisions of the new VCAA, of the evidence needed to 
establish entitlement to the benefits sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claims.  

Therein, the RO requested that the veteran provide VA with 
dates of active duty and active duty for training and units 
assigned for reserve service.  In May 2001, the National 
Personnel Records Center (NPRC) notified the RO that the 
veteran's records had not been retired to the NPRC.  In 
September 2001, the U.S. Army Reserve Personnel Command 
(ARPERCEN) notified the RO that the veteran was assigned to a 
United States Army Reserve (USAR) Troop Program Unit, and 
that the RO should contact the veteran for additional data, 
concerning his unit and address.  In a letter dated April 18, 
2002, the RO requested, from the veteran, the address of his 
reserve unit so that the RO could request service medical 
records for the period of May 1990 to May 1991.  In June 
2002, the veteran contacted the RO, via telephone, and 
indicated that there was no evidence in his Army Reserve 
records to support his claims for the period of May 1990 to 
May 1991.  

As the RO has complied with the Board's request for further 
evidentiary development of these claims, see Stegall v. West, 
11 Vet. App. 268, 271 (1998), no further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA has fulfilled the duty to assist, and as the change in law 
has no additional material effect on adjudication of these 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Periodontal Disease/Dental Treatment

With regard to the veteran's claim for service connection for 
periodontal disease, the Board notes that the veteran has 
described having bleeding gums.  

Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease (pyorrhea) will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161 of this 
chapter.  38 C.F.R. § 3.381 (2001).  

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for periodontal 
disease, the United States Court of Appeals for Veterans 
Claims (CAVC) has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in the current case, adjudication of the 
veteran's claim for service connection for periodontal 
disease must also include consideration of service connection 
for this disorder for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition, nor does he allege that his 
claimed dental condition would warrant a compensable rating 
under the Rating Schedule.  See e.g., 38 C.F.R. § 4.150 
(2001).

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition.  
This is Class II VA outpatient treatment.  Certain conditions 
must be met before such treatment may be authorized.  38 
C.F.R. § 17.161(b)(1)(i) (2001).

First, the veteran must have served on active duty during the 
Persian Gulf War and must have been discharged or released 
under conditions other than dishonorable from a period of 
active military, naval, or air service of not less than 90 
days, or must have been discharged or released under 
conditions other than dishonorable from any other period of 
active military, naval, or air service of not less than 
180 days.  38 C.F.R. § 17.161(b)(1)(i)(A) (2001).  

In addition, the application for treatment must be made 
within 90 days after such discharge or release.  38 C.F.R. 
§ 17.161(b)(1)(i)(B) (2001).  Furthermore, the certificate of 
discharge or release must not bear a certification that the 
veteran was provided, within the 90-days period immediately 
before such discharge or release, a complete dental 
examination (including dental x-rays) and all appropriate 
dental treatment indicated by the examination to be needed. 
38 C.F.R. § 17.161(b)(1)(i)(C) (2001).  Also, a VA dental 
examination must be completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i)(D) (2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The evidence of record shows that the veteran had treatment 
for bleeding gums in service in December 1985.  There was no 
evidence of dental trauma or that he was interned as a 
prisoner of war in the service medical records.  There were 
no findings of loose teeth or any other disability due to 
service trauma.  

At VA dental examination in August 1998, it was again noted 
that there was no history of combat wounds, or service 
trauma, and that the veteran was not a Prisoner of War.  
Physical examination revealed no functional impairment due to 
loss of motion and masticatory function loss.  Tooth number 
16 and number 17 were extracted, and no replacement was 
needed.  Interincisal range of motion was within normal 
limits.  There was no bone loss of mandible, maxilla or hard 
palate.  The examiner noted that a clinical examination was 
performed, and that a full mouth periodontal probing was 
performed.  The results were that there was generalized 
slight to moderate periodontal disease with +6mm pockets on 
tooth number 3, number 14, and number 15.  The veteran had 
extremely poor oral hygiene with heavy subgingival calculus.  
The diagnoses were periodontal disease and poor oral hygiene.  

At his personal hearing in September 1999, the veteran 
testified that he had bleeding gums in service and currently; 
and made no contentions that he was injured in service or 
that he was a prisoner of war.  

In the present case, with regard to the requirement that a 
veteran was not provided a complete dental examination 90 
days prior to release from such service, the Board notes the 
service medical records from approximately the last year of 
his period of active duty, including his Persian Gulf War 
service, are not associated with the claims folder.  

In March 2001, the Board remanded the claim in an attempt to 
obtain any available, previously unobtained service medical 
records.  As explained in detail in the section on VA's duty 
to assist the veteran, VA was unable to obtain the indicated 
records.  

Therefore, in view of the foregoing, the Board finds that 
absent any indication that the veteran has a current dental 
disability due to in-service trauma, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.  Likewise, his service personnel records do not 
reflect that he was a prisoner of war, nor does the veteran 
advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for periodontal disease, to include the residuals 
of dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in this case.  38 U.S.C. § 5107 (West 1991 & 
Supp. 2002).


Skin Rash, Fatigue, and Memory Loss
Due To An Undiagnosed Illness

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.



Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases, including a psychosis, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

However, in some circumstances, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  Fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In March 2001, at the time this case was remanded by the 
Board to the RO, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
authorized service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and could not be construed to authorize 
presumptive service connection for diagnosed illnesses, such 
as fibromyalgia, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98; 63 Fed. 
Reg. 56,703 (1998).

However, since that time, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) was enacted.  This law amends subsection (a) of 38 
U.S.C. § 1117, and expands "chronic disability resulting from 
an undiagnosed illness" to include "[a] medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms."  These provisions 
became effective on March 1, 2002.

In the present case, the changes made to 38 U.S.C.A. § 1117 
do not materially change the law as to the symptoms claimed 
for service connection as due to an undiagnosed illness by 
this veteran, and hence do not affect the adjudication of his 
claims.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claims without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As indicated in the introduction, the veteran's service 
records indicate that he served in Southwest Asia from August 
1990 to March 1991.  Based on this evidence and for purposes 
of analysis under 38 C.F.R. § 3.317 (2001), it is clear that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

Turning to the merits of the veteran's claims, the Board 
notes that he contends that he has had symptoms indicative of 
a skin rash, chronic fatigue, and memory loss, and has had 
these symptoms since his service in the Persian Gulf War.  

The evidence of record reveals that the veteran's service 
medical records are negative for complaints or findings of a 
skin disorder, fatigue, or memory loss.  Rather, the veteran 
basically contends that he was exposed to certain conditions 
during his service in Operation Desert Storm, from which 
current residual disorders have arisen; namely, a skin rash, 
fatigue and memory loss.  

At VA examination in August 1994, the skin was normal, except 
for the rectangular area of hyperpigmentation in his right 
upper arm secondary to an old burn injury.  The veteran did 
not complain of fatigue, nor was it discussed during the 
examination.  He was considered normal for psychiatric 
purposes, including as it regarded the memory.  

At VA general medical examination in August 1998, the veteran 
denied having a skin rash or disease at that time.  He 
reported that he had memory problems and general fatigue 
since 1990, and that these symptoms were much better and 
improved.  Objective findings on physical examination 
demonstrated normal skin.  The examiner diagnosed, in 
pertinent part, memory problems with general fatigue and with 
improvement and reiterated the veteran's denial of a skin 
rash or disease at that time.  

A VA examination for mental disorders in September 1998 
reflected the veteran's complaints of a worsening of memory 
difficulties and fatigue since their gradual onset during his 
Persian Gulf service.  Following a review of the veteran's 
pertinent history as well as a mental status evaluation, the 
examiner concluded that no Axis I diagnosis was appropriate.  
In addition, the examiner expressed his opinion that the 
veteran's gradual weight gain since his discharge from 
military service contributed to his sleeping problems, 
fatigue, and difficulties in concentration.

At a personal hearing in September 1999, the veteran 
presented testimony before a hearing officer at the RO.  
According to the transcript from this hearing, the veteran 
testified that he had experienced continued symptoms of 
fatigue and memory loss since his Persian Gulf War service.  

At VA examination for scars, in July 2001, the veteran's 
service connected scar disability was described in detail, 
and it was noted that he had "no other skin disease or 
rash."  

At another VA examination in July 2001, the veteran was 
evaluated for chronic fatigue syndrome.  His claims folder 
and past VA examinations were reviewed.  The veteran reported 
that he worked normal duty hours, between 7:30 AM and 
4:00 PM. each day, as a postal worker.  He was able to 
perform his normal duties, but at times struggled physically 
due to sleepiness.  He denied ever having fallen asleep at 
his job.  He was able to do most of his duties in the Army 
Reserves, but he had been on profile for physical activities 
for the past 5 years.  He denied any acute onset of his 
fatigue condition.  


He also denied low-grade fever and non-exudative pharyngitis.  
He had no palpable or tender cervical or axillary lymph 
nodes.  He denied generalized muscle aches and had occasional 
generalized muscle weakness.  He denied fatigue lasting 24 
hours or longer after exercise.  He did have occasional 
headaches, but denied any migratory joint pains.  He reported 
having occasional memory problems, general anxiety which was 
probably related to his job.  The veteran also claimed that 
he had poor sleep pattern and only slept about 4-5 hours each 
night, and that he awoke every 2 hours.  

The examiner stated that the veteran's general fatigue or 
chronic fatigue syndrome had not been established with any 
specific date in the past and he did not currently meet the 
requirements for chronic fatigue syndrome.  He estimated that 
his physical activities were about 25 percent below his 
capability, but he denied any incapacitating episodes 
requiring complete bed rest in between his general fatigue 
condition.  He was not on any continuous medication towards 
the treatment of his fatigue.  In the diagnoses section, the 
examiner stated that:  

The veteran is in satisfactory general health and is 
unlikely to have chronic fatigue syndrome on the basis 
of the criteria mentioned...

In August 2001, the veteran underwent a VA examination for 
mental disorders.  He gave his present complaint as memory 
loss, not being able to remember some data and events and 
some past history.  He also reported having sleep problems, 
where he dreamed and was not able to sleep.  In the 
impression section, the examiner noted that there was no Axis 
I or II diagnoses, and no known stressors under Axis IV.  The 
veteran's global assessment of functioning sore was 90.  

VA outpatient treatment records from Mobile, dated from 2001 
to 2002, are not referable to the veteran's claims for 
undiagnosed illness.  

The Board has reviewed all of the evidence of record, 
including the evidence developed since the Board's remand in 
March 2001, and determines that service connection is not 
warranted for the claimed disorders of a skin rash, chronic 
fatigue, and memory loss, on either a direct basis, or as a 
result of an undiagnosed illness.  

There is no evidence in the service medical records of a 
chronic skin rash, fatigue or memory loss.  There is actually 
no post-service medical evidence of a skin rash or skin 
condition, other than for the veteran's service-connected 
burn scar.  When he submitted his original application for 
compensation benefits in December 1993, the veteran's 
application was silent for mention of a skin disorder.  
Medical records obtained in connection with these claims are 
negative for notations of a skin disorder.  

The VA examiner in July 2001 opined that it was unlikely that 
the veteran had chronic fatigue syndrome, and the Board noted 
all of the criteria considered by the examiner when he 
offered the opinion.  The VA examiner in August 2001 opined 
that the veteran had no mental disorder, and this opinion was 
based on the examiner's interview with the veteran, and a 
review of the veteran's past history and the claims folder.  
The veteran was functioning well with a global assessment 
score of 90.  The veteran contends otherwise, however, the 
negative clinical evidence from service and shortly 
thereafter is clearly more probative than the remote 
recollections of laypersons.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an award of service 
connection for a skin condition, for chronic fatigue, and for 
memory loss on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  The preponderance of the evidence is against 
an award of service connection on a presumptive basis for any 
type of psychosis, as no mental disorder has been shown 
within the one year presumptive period following the 
veteran's service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2001).

In considering whether service connection for a skin 
condition, chronic fatigue, and memory loss may be 
presumptively established under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317, the Board notes that the provisions are 
not applicable since the veteran does not currently have a 
skin condition, chronic fatigue, or memory loss.  That is, 
there are no "objective indications" of a chronic 
disability resulting from undiagnosed illnesses involving the 
skin, fatigue, or that are attributable to memory loss.  
38 C.F.R. § 3.17(b).  Thus, lacking probative evidence of 
skin rash, fatigue, and memory loss in service, or currently, 
or probative evidence which relates any current skin 
condition, fatigue, and memory loss to the veteran's period 
of service, any incident therein, or any undiagnosed illness, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claims of service 
connection for an undiagnosed illnesses manifested by a skin 
condition, fatigue and memory loss.


Second Degree Burn Scar

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity  
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria  required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

For purposes of the present case, the Board also notes that 
at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the  
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

By way of an April 1997 Board decision, service connection 
was granted for second degree burn scar of the right upper 
arm.  By way of a May 1997 rating action, the condition was 
evaluated as zero percent disabling from December 13, 1993.  

In July 2000, the veteran underwent a VA scars examination 
which demonstrated that he had, on his right upper arm, a 
superficial elliptical longitudinal scar measuring thirteen-
and-a-half centimeters in length.  The examiner explained 
that the scar was three-and-a-half centimeters wide at its 
widest area, that the widest area measured three centimeters 
in length, and that the remaining portion of the scar varied 
between half a centimeter and one centimeter in width.  The 
scar texture was normal.  There was no ulceration or 
breakdown to the skin.  

There was no significant elevation or depression of the scar.  
No tissue loss was underneath the scar.  There was no edema 
or keloid formation.  There were a few darker and lighter 
spots scattered on the scar at the upper area.  There was 
minimal or no disfigurement from the scar.  There was no 
limitation of function from the scar.  The diagnosis was, 
history of burn at the right upper arm with mild scarring.  
The examiner added that there was no significant 
disfiguration or functional loss noted from the scar.  

At VA examination in July 2001, the examiner noted that the 
medical records were reviewed.  It was noted that the veteran 
had a longitudinal faded scar at the site, which on occasion 
caused some soreness, especially on cold climate.  
Examination of the spot from the burn appeared to be in an 
area 3 inches long and a half inch wide, and was 
longitudinally at the lateral aspect of the right upper 
deltoid area.  That area was slightly hyperpigmented with a 
broad margin and almost normal skin.  There was no appearance 
of any abnormality in that area.  There was no significant 
disfigurement and no limitation was caused from the scar.  
The diagnosis was, healed faded scar from first degree burn 
to his right deltoid as described, with no local abnormality 
or residuals noted at that time.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned noncompensable rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a higher rating at this time.  Again, the 
veteran is presently assigned a noncompensable rating for his 
burn scar of the right upper arm, pursuant to 38 C.F.R. §  
4.118, Diagnostic Code 7802, which rates scars, burns, second 
degree.  

However, scars are rated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805, and the veteran is entitled to be 
rated under  the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, slightly 
disfiguring scars of the head, face, or neck warrant a 
noncompensable evaluation.  A 10 percent rating requires that 
these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  In this case, the veteran's second degree burn 
scars have been described by examiners as non-disfiguring.  
Thus, a compensable rating under Code 7800 is not assignable.

Under 38 C.F.R. § 4.118, Code 7801, a minimum 10 percent 
rating is warranted for third degree burn scars where the 
area or areas exceed 6 square inches (38.7 centimeters).  
Actual third degree residual involvement is required to this 
extent.  Id., Note (1).  However, as the medical evidence of 
record indicates the veteran's injuries were second degree 
burns, not third degree burns, this Diagnostic Code is not 
for application.  The examiner at the VA examination in July 
2001, described the scar as a residual of first degree burns.  

For scars from second degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Id., Note.  The Board finds no basis in the evidence to show 
that the veteran meets the criteria for a compensable 
evaluation of 10 percent under 38 C.F.R. § 4.118, Diagnostic 
Code 7802 since the evidence shows that the veteran's scar 
does not approximate 1 square foot in area, but rather 
measures 3 inches long and a half inch wide.  In short, the 
Board finds that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 
noncompensable rating under Diagnostic Code 7802, and there 
is no basis for a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's burn scars 
of the right upper arm disability, as well as the current 
clinical manifestations of the disability and its effects on 
the veteran's earning capacity.  See 38 C.F.R. §§  4.1, 4.2, 
4.10,  4.41.  


In view of the denial of the claim for an initial compensable 
evaluation, the Board finds no basis for assignment of staged 
ratings.  See Fenderson, supra.

All other pertinent aspects of 38 C.F.R. Parts 3 and 4 have 
also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

Nor does the evidence reflect that the veteran's service-
connected burn scar has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for periodontal disease, to 
include the residuals of dental trauma for the purpose of 
obtaining VA outpatient dental treatment, is denied.

Entitlement to service connection for a skin rash, fatigue, 
and memory loss due to an undiagnosed illness is denied.

Entitlement to an initial compensable evaluation for a second 
degree burn scar on the right upper arm is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

